DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Response to Amendment
The reply filed on 4/26/2021 amended claims 1, 2, 8, 17, 18, 20, and 21. Claims 1-3, 5, 7-18, 20, and 21 are currently pending herein, however Claims 8, 9, and 11 were previously withdrawn in response to a restriction requirement.
Election/Restrictions
Claims 1-3, 5, 7, 10, 12-18, 20, and 21 are allowable. The restriction requirement between embodiments, as set forth in the Office action mailed on 2/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 8, 9, and 11, directed to a non-elected embodiment 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5, 7-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A housing device which houses a storage battery including a first electrical connector, the housing device comprising: a casing capable of housing the storage battery; a storage battery holding part that holds the storage battery in the casing, the storage battery being inserted into the storage battery holding part in a first direction; and a drive member that (i) moves a second electrical connector in a direction that is opposite to a gravity direction and along the first direction, which is to be connected to the first electrical connector of the storage battery, relative to the first electrical connector without moving the storage battery relative to the storage battery holding part, toward the first electrical wherein an electrical power or an electrical signal is transmitted and received between the storage battery and the housing device through the first electrical connector and the second electrical connector, as claimed in Claim 1, and similarly claimed in Claim 17 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of housing devices for vehicle storage batteries (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618